          CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Ayanna Holliday,

        Plaintiff,
vs.                                          Case No. 0:21-cv-1986

Hartford Life and Accident
Insurance Company                            COMPLAINT

        Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income Security

Act of 1974 (“ERISA”) over this claim for disability benefits under a plan

governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2) 1,

because Hartford Life and Accident Insurance Company may be found in this

district. In particular, Hartford Life and Accident Insurance Company is

registered as a corporation with the State of Minnesota, conducts ongoing



1
  29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is brought
in a district court of the United States, it may be brought in the district … where a
defendant resides or may be found…”
       CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 2 of 8




business with Minnesota residents, employs Minnesota residents, has extensive

contacts within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant Hartford Life and Accident

Insurance Company insures the employee benefit plan (“Plan”) that Amazon.com

Services, Inc. created and maintains to provide its employees with income

protection should they become disabled.

   4. On information and belief, Defendant Hartford Life and Accident

Insurance Company is a corporation organized and existing under the laws of the

State of Connecticut for Hartford Life and Accident Insurance Company, and is

the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Amazon.com Services, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times under

group disability policy number GLT-681086 which was issued by Hartford Life

and Accident Insurance Company to Amazon.com Services, Inc. to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.




                                        2
          CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 3 of 8




    8. On information and belief, Hartford Life and Accident Insurance Company

both funds the Plan and decides whether participants will receive benefits under

the Plan. Accordingly, Hartford Life and Accident Insurance Company has a

conflict of interest, which must be considered when determining whether its

denial of Plaintiff’s benefits was proper. 2

    9. Hartford Life and Accident Insurance Company’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of “disabled”

is entitled to disability benefits paid out of the Plan assets.

    Plaintiff became disabled under the terms of the Plan’s policy on or about

    March 11, 2018 and continues to be disabled as defined by the Plan.

    Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    12.       Plaintiff submitted a timely claim to Hartford Life and Accident

Insurance Company for disability benefits.

    13.        Hartford Life and Accident Insurance Company granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until September 8, 2020.


2
 “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008).

                                          3
         CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 4 of 8




However, on September 9, 2020 Hartford Life and Accident Insurance Company

cancelled Plaintiff’s disability benefits. Plaintiff appealed Hartford Life and

Accident Insurance Company’s decision, but Hartford Life and Accident

Insurance Company denied Plaintiff’s appeal on August 11, 2021.

   14.       Plaintiff provided Hartford Life and Accident Insurance Company

with substantial medical evidence demonstrating she was eligible for disability

benefits.

   15.       The medical evidence Plaintiff provided included a functional

capacity evaluation (FCE).

   16.       The FCE concluded Plaintiff was unable to work, even in a sedentary

job, because Plaintiff could not sustain sedentary exertion throughout a full-time

work schedule.

   17.       The FCE concluded Plaintiff is “incapable of even “”low stress””

jobs; is expected to “”constantly”” be in pain and have symptoms interfere with

the attention and concentration necessary to perform simple work tasks; is taking

medications with side effects that may affect her ability to work; can only walk

1 block maybe without experiencing severe pain or needing to rest; can sit up to

20 minutes at a time before needing to lie down; can walk less than 2 hours in a

working day which requires an assistive device; can never twist, stoop, crouch,

or climb and occasionally use stairs; she has significant limitations with



                                        4
         CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 5 of 8




repetitive reaching, handling or fingering; and she is expected to be absent from

work at minimum of 4 days per month.

   18.       The FCE found Plaintiff to provide sufficient effort in the exam and

not to be malingering.

   19.       Hartford Life and Accident Insurance Company’s decision to deny

disability benefits was unreasonable, irrational, wrongful, contrary to the terms

of the Plan, contrary to the evidence and contrary to law, as demonstrated by the

following non-exhaustive examples:

          a. Hartford Life and Accident Insurance Company failed to have

             Plaintiff independently examined, and instead relied on the opinion

             of a medical professional who merely reviewed Plaintiff’s medical

             records and rejected the opinion of Plaintiff’s treating physician;

          b. Hartford Life and Accident Insurance Company relied on the opinion

             of a medical professional who was financially biased by their

             relationship with Hartford Life and Accident Insurance Company

             and as such unable to offer an unbiased opinion;

          c. Hartford Life and Accident Insurance Company relied on the opinion

             of a medical professional that was not supported by substantial

             evidence in the claim file, and was inconsistent with the overall

             evidence in the record;



                                         5
         CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 6 of 8




          d. Hartford Life and Accident Insurance Company relied on the opinion

             of a medical professional who was not qualified to refute the

             findings of Plaintiff’s physicians;

          e. Hartford Life and Accident Insurance Company ignored obvious

             medical evidence and took selective evidence out of context as a

             means to deny Plaintiff’s claim;

          f. Hartford Life and Accident Insurance Company ignored and/or

             misrepresented the opinions of Plaintiff’s treating physicians.

   20.       The decision to deny benefits was wrong under the terms of the Plan.

   21.       The decision to deny benefits was not supported by substantial

evidence in the record.

   22.       Hartford Life and Accident Insurance Company’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   23.       Hartford Life and Accident Insurance Company’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from September 8, 2020 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   24.       Hartford Life and Accident Insurance Company’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue



                                         6
         CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 7 of 8




this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   25.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits under

the Plan from the time of termination of benefits to the present. In the alternative

of the aforementioned relief, Plaintiff requests that the Court remand and instruct

Hartford Life and Accident Insurance Company to adjudicate Plaintiff’s claim in

a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

   1. A finding in favor of Plaintiff against Defendant;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to the

      disability income benefits to which Plaintiff is entitled through the date of

      judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;




                                         7
      CASE 0:21-cv-01986-WMW-ECW Doc. 1 Filed 09/07/21 Page 8 of 8




  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: September 7, 2021            RESPECTFULLY SUBMITTED,

                                    By: /s/ Nicole Lemon

                                    Nicole Lemon (MN Bar # 0401461)
                                    Zachary Schmoll (MN Bar # 0396093)
                                    FIELDS LAW FIRM
                                    9999 Wayzata Blvd
                                    Minnetonka, MN 55305
                                    Office: 612-370-1511
                                    Nicole@Fieldslaw.com
                                    Zach@Fieldslaw.com

                                    Attorneys for Plaintiff




                                       8
